Case 5:19-cv-00170-gwc Document 50 Filed 07/23/20 Page 1of1

 

UNITED STATES DISTRICT COURT

FOR THE 2020 JUL 23
DISTRICT OF VERMONT eee OUL CS AM 9: 20
UNITED STATES SECURITIES AND ) . oe
EXCHANGE COMMISSION, ) ype ee
) K aarey
Plaintiff, )

v. Case No. 5:19-cv-170

)
)
TRUDY GILMOND, OLIVE GILMOND )
and KELLIE KING, )
)

Defendants. )

ORDER

Before the Court is the parties’ Joint Motion to Extend Stay of Case Deadlines in this
matter from August 6, 2020 to October 6, 2020, as they attempt to finalize a resolution reached
during an Early Neutral Evaluation on May 6, 2020. The Court finds good cause to grant the
motion.

Accordingly, IT IS HEREBY ORDERED:

1. The parties’ Joint Motion to Extend Stay of Case Deadlines is GRANTED.

2. This case is STAYED until October 6, 2020.

3. The SEC shall notify the Court on or before October 6, 2020 regarding the status of the
proposed settlement.

SO ORDERED.

Dated at Rutland, in the District of Vermont, this 22 day of July, 2020.

 

Geoffrey W. Crawford, Chief Judge
United States District Court
